In re Kosak, Rebecca; — Other(s); applying for supervisory and/or remedial writs; Parish of Jefferson, 24th Judicial District Court, Div. “E”, No. 313-326; to the Court of Appeal, Fifth Circuit, No. 98-CW-0988.
Granted. Judgment of the court of appeal is vacated and set aside. Case remanded to the trial court, which is ordered to set firm and expedited discovery deadlines and to set a hearing on the motion to remove the eura-trix at the earliest date practicable after the completion of discovery.
KNOLL, J., not on panel.